 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlazerWholesale Drug Company of New Orleans,Inc.andAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO Local No.P591. Cases 15-CA-3507, 15-RC-4102February 26, 1970DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND JENKINSOn November 21, 1969, Trial Examiner MaxRosenberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer also found that the aforesaidconduct had interfered with the Board election ofMay 14, 1969, in the representation proceeding, andrecommended that the said election be set aside andthat a new election be held. The Trial Examinerfurther recommended that other allegations of thecomplaint be dismissed. Thereafter, the Respondentand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations' of theTrial Examiner, as modified herein.Recommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,GlazerWholesale Drug Company ofNew Orleans, Inc , New Orleans, Louisiana, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified.1.Delete paragraph 1(i) of the RecommendedOrder in toto and reletter the succeeding paragraphaccordingly.2.Delete the penultimate substantive paragraphfrom the Appendix to the Trial Examiner'sDecision.IT IS ALSO ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found herein.IT IS FURTHERORDERED thatthe election held onMay 14, 1969, in Case 15-RC-4102, be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 15 to conduct a new election when he deemsthat circumstances permit the free choice of abargaining representative.[DirectionofSecondElection'omitted frompublication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1235,N L R B v Wyman-Gordon Company394 U S 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 15 within 7days after the date of issuance of the Notice of Second Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrderthe'In the light of the numerous violationsof the Act which the TrialExaminer has found,we find it unnecessary to pass upon nor do we decidewhether the Respondent also violatedthe Actwhen, in the circumstancesdescribedby the TrialExaminer,Hall and Pickett absented themselves forthe purpose of having the antiunion petition notarizedIn view of theTrialExaminer's finding that manager Clark knowinglypaid employees Hall and Pickett for their time off in getting a petitionnotarized that sought to get the Union to withdraw its objections to theelection,Member Jenkins agrees with theTrialExaminer that this conductwhen viewed against the backdrop of Respondent'sother unfair laborpractices"was aimed at stunting .he Union's organizational endeavors"and was thereforeviolative ofSection 8(a)(1) of the Act'In adopting the Trial Examiner's recommendation that the election inCase 15-RC-4102be set aside,we do not adopt his commentthat, after theappropriate posting period,the Regional Director might be persuaded thatthe conduct of a second election would be administratively inadvisableMAx ROSENBERG, Trial Examiner: With all partiesrepresented, this proceeding was tried before me in NewOrleans,Louisiana,on June 24 and 25, 1969, oncomplaintof the General Counsel of the National LaborRelations Board and an answer filed thereto by GlazerWholesale Drug Company of New Orleans, Inc , hereincalled the Respondent.' Joined with the complaint areObjections to an election conducted by the Board in Case15-RC-4102 among Respondent's employees on May 14,1969,which were lodged by Amalgamated Meatcuttersand ButcherWorkmen of North America, AFL-CIO,LocalP591, herein called the Union, and which theRegional Director for Region 15 consolidated with Case15-CA-3507 for hearing by order dated June 18, 1969. Atissueiswhether Respondent violated Section 8(a)(1) of theNational Labor Relations Act, as amended, by certainconduct to be detailed hereinafter In his "SupplementalDecisionandOrder directing counting of challengedballots and hearing on objections," the Regional Director'The complaint, which issued on April 30,1969, is based upon chargesfiled on March 17, 1969 and served on March 18, 1969181NLRB No. 50 GLAZER WHOLESALE DRUG COMPANY305also referred for decision by the presiding Trial Examinerthe question of whether the foregoing alleged acts ofmisconduct by Respondent, which antedated the election,so interfered with the employees' freedom of choice as torequire the holding of a second election. All parties wereafforded full opportunity to present evidence, to examineand cross-examine witnesses, to argue orally at the closeof the hearing, and to file briefs. Briefs have been receivedfrom the General Counsel and the Respondent, whichhave been duly consideredUpon consideration of the entire record, including thebriefs submitted to me, and upon my observation of thedemeanor of each witness while testifying, I hereby makethe following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent is a corporation duly organized under thelaws of the State of Louisiana At its principal office andplace of business in New Orleans, Louisiana, it is engagedinthewholesaledistributionof alcoholic beverages.During the annual period material to this proceeding,Respondent received alcoholic beverages valued in excessof $50,000 at its establishment in New Orleans which wereshipped directly to it from points located outside of theState of Louisiana The complaint alleges, the answeradmits,and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that the Union is a labororganizationwithin the meaning of Section 2(5) of theAct.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The ContentionsThe complaint alleges that, on or about March 12,1969,2Respondent'sManager Sam S. Clark, who isadmittedly a supervisor within the meaning of Section2(11) of the Statute, engaged in a series of acts whichinterferedwith,restrainedand coerced Respondent'semployees in the exercise of their rights guaranteed inSection7and thereby violated Section 8(a)(1).' TheGeneral Counsel also pleads that, on or about the samedate,Warehouse Foreman Cleveland J. Fontanille, whosesupervisorystatusisalsoconcededbyRespondent,indulged in additional acts of misconduct which wereoffensive to Section 8(a)(1) 4 Finally, the General CounselassertsthattheforegoingactivitiesofClarkandFontanille warrant setting aside the election For its part,Respondent denies the commission of any labor practicesproscrih.d by the Statute and urges that the electionresults be allowed to stand.'All dates hereinfall in 1969'At thehearing,the General Counsel amended the complaint to add theallegation that, on or about June17,Clarkencouraged and assistedemployees in the solicitation,circularizationand-formalization of anantiunion petition in violation of Section 8(a)(l)'Without opposition,theundersignedTrialExayimer granted theGeneral Counsel'smotion, made at the hearing,to delete paragraph 8(g) ofthecomplaintwhich alleged that "On or aboutMarch 13, 1969,[Fontanelle]created an impression of surveillance by orally informing anemployee that Respondent had a list of names of the employees whoB Background and Procedural IssueItisundisputed and I find that, beginning aroundMarch 3, the Union launched an organizational campaignamongRespondent'semployeesbydistributingauthorization cards to the men outside Respondent'swarehouse By letter of March 6, the Union notified theemployees who had signed the designations that a meetinghadbeen scheduled forMarch 11 to discuss itsorganizational efforts. The letter added that a petition fora representation election would be filed with the Board assoon as a sufficient number of signed cards had beenobtained from the employees The meeting attracted theattendance of approximately 10 to 12 of the menThe Union petitioned the Board for an election onMarch 12 and, on March 16, a second meeting wasconducted among the interested employees. On March 17,theUnion lodged unfair labor practice charges againstRespondent alleging that, between March 12 and March14,Supervisors Clark and Fontanille engaged in variousacts of misconduct violative of Section 8(a)(1).' The sameday, that labor organization executed a document entitled"Request to Proceed," in which it asked "the RegionalDirectortoproceedwiththeabove-captionedrepresentation case [Case 15-RC-4102], notwithstandingthechargesofunfair labor practices filed in Case15-CA-3507 " Pursuant to a Decision and Direction ofElection issued by the Region on April 18, the ballotingwas conducted on May 14. The ensuing tally of ballotsdisclosed that, of approximately 21 eligible voters, 9 casttheir votes for and 9 voted against the Union, with 3ballotschallengedOnMay 16, the Union filed 4Objections to conduct of the Respondent which allegedlyaffected the outcome of the election 6 In a SupplementalDecision issued by the Region on June 4, 2 of thechallenges were overruled and a hearing was directed onthe outstanding Objections. Thereafter, on June 18, theRegional Director promulgated a revised tally of ballotswhich revealed that the Union had lost the election by avote of 9 to 11. On the same date, he issued an orderconsolidatingCases 15-CA-3507 and 15-RC-4102 forhearing.A threshhold procedural issue is raised by Respondent'sargument that, as the charges which the Union filed onMarch 17 were identical to the Objections which theUnion lodged on May 16 after its election loss, andinasmuch as the Union filed a "Request to Proceed" withthe election onMarch 17 despite the pendency of thecharges, it was unfair for the General Counsel further toprocess the Union's Objections because it was therebyafforded"twobitesattheapple "Respondentconsequently urges that the representation petition besevered from the complaint proceeding, that the petitionbe dismissed, and that the results of the election becertified in its favorThe short answer to this argument is that the Union,when it filed its petition on March 12, was entitled toharbor the belief that the Respondent would refrain fromindulging inmisconduct which would make a free anduntrammeled election impossible.While the Union mayattended the union meeting "'Another chargeinCase No 15-CA-3507-2 was filed on March 17 bythe Union claiming that Respondent violated Section 8(aX3) of the Act bydischarging an employee named AugustLewis Thischarge was dismissedby theRegional Director as lacking in merit'With the approval of the Region, theUnionwas permitted to withdraw3 of the4 Objections, leaving viable only those Objectionswhich find theirparallel in the allegations contained in the original complaint 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaveerredinthinkingthatitcouldwinitsrepresentational rights through an election in the face ofRespondent's misconduct, and hence decided to proceedwith the balloting in spite of the outstanding unfair laborpractices, this does not dictate the conclusion that itthereby became harnassed to a single, Statutory course ofaction. InBernel Foam Products Co , Inc .'the Boardobserved that there existed no legislative warrant forimposing upon a labor organization which seeks torepresent employees an "irrevocable option as to themethod it will pursue in seeking vindication of theemployees' representation rightswhilepermitting theoffending party to enjoy at the expense of public policythe fruits of such unlawful conduct" Moreover, nothingcontained in the "Request to Proceed" evidences anyintention on the part of that organization to waive therightwhich it otherwise possessed to press a validpost-electionclaimthatRespondentcommittedwrongdoings which affected the results of the voteInasmuch as I have hereinafter found that Respondentengaged in a series of acts violative of Section 8(a)(1) ofthe Statute between March 12 and 14 which affected theelection'soutcome, I find no merit in Respondent'sargument and I reject it 9I turn next to a consideration of the facts surroundingRespondent's charged misconductC. The Alleged Improper Activities of SupervisorsClark and Fontanille Between March 12 and 14As heretofore chronicled, theUnion started itsorganizational drive at Respondent's warehouse in earlyMarch. Its initialmeetingwith the employees wasconducted on the evening of March 11. It is undisputedand I find that Manager Sam Clark first became aware oftheUnion's efforts at 11:30 p.m on March 11 when hereturned home from a dinner engagement and discovereda note from his daughter informing him that someone hadcalled to report that his employees had attended a Unionmeeting that nightEmployee Linell Holly testified that he had worked forRespondent for about 3 months prior to the March IImeeting which he attended. Shortly after he began workon the morning of March 12, he was summoned toClark's office for the first time during his employmentwith the company. Clark opened the conversation byasking Holly how long he had been employed and whathis rate of pay was. When Holly answered that he hadtoiled for .Respondent for 3 months and was receiving$1 65 per hour, Clark announced that he "was going togive me a ten cent raise and that starting next week that Iwould be getting $1.75 an hour." According to Holly,management had not apprised him at the time of his hirethat he would be awarded a wage increase after 3 months'employment, and he believed that the added wageincrement was reflected in the paycheck which he receivedonMarch 13, the day following his conversation withClark.Hollyfurthertestifiedthat,afterClarkgavenotification of the impending wage raise, the latter stated,"Now, I understand that you all have been havingmeetings about a Union" and Clark inquired whether'146 NLRB 1277'Ibidat p 1280'Iwould note that Respondent does not raise the claim that theObjections lacked timeliness under the rule expressedby theBoardin IdealElectricand ManufacturingCompany.134 NLRB 1275Holly had any information concerning the matter. Hollydenied any knowledge of such meetings, at which junctureClark proceeded to spell out the existing fringe benefitswhich the employees were accorded by Respondent,including a Christmas bonus, a profit sharing plan, amoney lending program, and other forms of assistance tothemen. Although Holly had learned of these benefitsthroughscuttlebuttamong his fellow workers, histestimony is undenied and I find that no official ofRespondent had previously imparted this intelligence tohim Clark then asked Holly whether he was satisfied withhis terms and conditions of employment and, when Hollyresponded in the affirmative, Clark "told me if I foundout anything about the Union, where the Union hall waslocated,who attends the meetings, where the meetingswere taking place, who was pushing the Union and whatand where the Union hall was located, to either talk to hisoffice and let him know or either phone him at his homeand let him know."Clark, who admittedly was opposed to the unionizationof his employees, because "we had never had a Union, andwe had been a very happy family and I had no reason towant it otherwise," conceded that he entered into adiscussionwithHolly on March 12 during which theformer inquired whether Holly had attended the Unionmeeting on the previous evening and whether he had anyproblems or was dissatisfied with working for theRespondent.Clarkalsoadmitted that he questionedbetween six and eight employees on March 12 about theUnion meeting "For my own information, I wanted toknow what was going on," and that some of the workersaskedwhether they would be fired because of theiractivitiesAfter interrogating the employees, Clark placeda telephone call to his home office in Dallas, Texas, toreport on the Union's operations at the warehouse and toreceive advice of counsel. Counsel told Clark either on theevening of March 12 or the morning of March 13 "thatanything I had done up to this time was all right, butfrom now on there would be no raises until we knowwhat's going on." While Clark testimonially claimed thathe did not threaten employees with discharge or otheradverse changes in their working conditions, and did notpromise any economic benefits in the course of hiscolloquies with them on March 12 in order to wean themaway from the Union's embrace, Holly's testimony standsundenied and I find that Clark interrogated him as towhether he and his fellow employees had attended Unionmeetings; for the first time outlined Respondent's fringebenefitsafter learning of the Union's organizationalcampaign; and, directed Holly to funnel information toClark concerning the Union movement at the warehouse,the identity of the labor organization involved, and theidentity of its most active adherents.In his testimony, Clark proclaimed that he reached adecision to grant wage increases to his men well inadvance of his acquisition of any knowledge that theUnion had entered upon the scene. According to Clark, hemade it a practice of evaluating each employee'sperformance every 6 months, in collaboration withForeman Fontanille, to ascertain which employee meriteda pay raise. Under normal circumstances, this evaluationand the award of the increases would have taken placeduring the last week in January or early FebruaryHowever, Clark related that the customary appraisal wasdeferred on this occasion because of a combination offactors.On January 10, he embarked on a business tripfor approximately 2 weeks and, when he returned, helearned that one of his drivers had committed suicide GLAZER WHOLESALE DRUG COMPANY307which required his time and attention, with the result that,.we had no time to actually go into the raises untilapproximately January 20th." In early February, Clarkwas called out of town because of a death in the family.On February 21, he again sat down with Fontanille and,armed with a payroll journal for the pay-period endingFebruary 20, they collectively checked off thenames ofthe deserving employees with the amount of increases andClarkmade a notation on the document, directed toFontanille, that "this is effective 3-7-69." Clark went onto explain that March 7 constituted the beginning of anew pay-period and that the increases were reflected in thepaychecks which the employees received on March 14.When queried as to why he waited until March 14 toimplement his February 21 decision to afford the wageincreases,Clarkremarked that it was"Standardprocedure.We usually discuss when we are going to do it,do it at that date. I never do anything overnight." Finally,Clark maintained that he madeno mentionof pay raisesto the employees during his conversations on March 12,claiming that it was part of Fontanille's duties to conveythis intelligence to the work complement.EmployeeEarnestHillhadbeenemployedbyRespondent for approximately 2 years. On March 3, hejoined the Union. Hill testified that, when he appeared forwork on the morning of March 12, Clark called to himand invited Hill to Clark's office. It is uncontroverted andIfind that Clark had never conversed with Hill during theentireperiod of the latter's employment.When theyarrived at the office, Clark inquired whether Hill hadattended the Union gathering on the previous evening.AfterHill asked to what meeting Clark had reference,Clark stated "that the guys was passing out cards for theUnion, and that he knew that I was there at the meeting."Clark then questioned Hill as to whether he was satisfiedworking for the company and, when Hill answered in theaffirmative,Clark commented that "the Union wasbreaking up a happy family.he had did favors forsome of the guys, and they turned their back on him . .he said they came to him when they needed him to borrowmoney or to get out of jail, and he said if they needed toborrow money they would have to go to the Union." Hillrejoined that if his fellow employees decided to supporttheUnion he would follow the same course Clarkterminated the conversation by informing Hill that Clark"was going to give me a raise,but he wasn'tsure.He hadtowait and see." Nevertheless, Hill did receive a wageincrease in hisMarch 13 paycheck which was madeeffective onMarch 7. However, it is Hill's testimony thathe was unaware that Respondent had granted him anincrease untilMay 13, the day he received it.Clarkacknowledged on the stand that he invited Hillinto his office on March 12 and inquired whether Hill hadbeen to the Union meeting and"one thing and another "Upon being asked whether he made any statements in thisdiscussionwithHill to the effect that if the employeeswere in need of money they should seek out the Union,Clark replied, "No, the only statements I made was thatin the past I have been able to lend money out of my ownpocket. I don't know what will happen now." Clarkfinally gave an "absolutely not" answer to a question asto whether he had promised the employees a wage raise ifthey abandoned their support for the UnionLikeHill,employee Edmond Cummings worked forRespondentfor2yearsHe executed a Unionauthorization card on March 4 and attended all the Unionmeetings,including the one conducted onMarch 11Cummings testified that, late in the afternoon of March12,he entered Clark's office where the latter initiallyinquired,"Mike, what's going on9"Cummings responded,"We're trying to get a little Union going on." Clarkretorted, "I know you I know you're an instigator on thenight crew, and August Lewis is on the day crew When itcomes time to vote, which way will you vote?" Cummingsstated that he was undecided. Clark thereupon commentedthat"two guys had called him the night of the meeting11:30atnightathishome, and told him that I[Cummings]helpeddirectthemeeting"Cummingsrejoined that this information was erroneous inasmuch ashe had arrived at the session a- half hour late, to whichClark replied that "some of your friends must be lying onyou." Clark added that "If you need any favors, go to theUnion," and the dialogue was concluded with Clark'sstatement that Cummings"was going to get a raise, butsince the Union came up and I was for it, I wasn't goingto get anything,and nobody wasn'tgoing to get nothinguntil after all of this is over with. And that he wasn'tgoing to waste his time on August Lewis."NeitherCummings nor Lewis received wage increases in theirMarch 14 paychecks.During his testimony,Clark did not deny questioningCummings about the Union meeting or about his Unioninclinations.Nor did he deny telling Cummings that theformer knew that Cummings was a Union activist on thenight crew and that employee Lewis occupied the sameroleduringthedayshiftMoreover,Cummings'averments stand uncontradicted that Clark stated he hadlearned from two employees that Cummings had directedthe Union meetingEmployee Matthew Young joined the Union and wentto the March 11 meeting He testified that, a day or twoafter this convocation,hewas at work when Clarkapproached and inquired whether Young had received twotelephone messages that day which had been attached tohis time card. After Young acknowledged their receipt,Clark asked, "Are you having any problems9" WhenYoung replied in the negative, Clark posed the query,"Are you going to a meeting9" Young expressedpuzzlement at this remark,stating "I don'tknow nothingabout no meeting." Whereupon,Clarksmiled and brokeoff thediscussionClark recalled the foregoing conversation with Young.According to Clark, it was customary for the officeemployees to receive personal telephone calls for thewarehousemen and, to insure that the men received themessages,theywere appended to the time cards. On thedate in question,Clark was aware that Young had beencalled twice and, spying Young outside his office, Clarkasked whether Young had gotten the messages. WhenYoung replied in the affirmative, Clark inquired, "Haveyou any problems." This inquiry, according to Clark, wasprompted by the fact that "the boy had had problemswith the Police and so forth " Young assured Clark thatallwas well Upon being asked whether he queried Youngabout attending a Union meeting, Clark responded that "Imight have mentioned`Are yougoing to a meetingtonight?' " However, Clark then stated that the query,although having reference to a Union meeting, was notput in a serious vein and that "I was laughing all thetime."It is undisputed and I find that, on March 12, ClarktoldHolly that the former had learned of a Unionmeeting on the previous evening and interrogated Holly asto whether he had any information concerning it. It is alsouncontroverted and I find that, on March 12, ClarkinterrogatedemployeesHillandCummings, and on 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 13 or 14, Young, as to whether they had attendedtheUnion gathering of March IIMoreover, by his ownadmission,Clark questioned other employees along thesame lines.The complaint alleges and I conclude that thisinterrogation was coercive in the context of Respondent'sentirecourse of conduct in the proceeding, and I concludethatRespondent thereby violated Section 8(a)(1) of theStatute.Hill testified that, after Clark expressed his chagrinduring theirMarch 12 conversation over his employees'desire for Union representation, the latter cautioned thatRespondent would henceforth withhold financial assistancefor employees' personal needsCummings testified in asimilarvein.During his examination, Clark initiallydenied that he had uttered such a statement. He thenallowed as how "the only statements I made was that inthe past I have been able to lend money out of my ownpocket. I don't know what will happen now." However,Clark failed to illuminate this record with any cogent orreasonable explanation as to why the well of Respondent'slargessewould suddenly run dry after years of affordingloansto the men. The testimony of Hill and Cummingswas given in a forthright and sincere manner and I credititon this score. I therefore find that, on March 12, Clarkwarned these employees that they would be deprived ofcompany loans if they cast their lot with the Union andthatRespondent thereby offended the provisions ofSection 8(a)(1).The testimony of Cummings is uncontradicted and Ifind that,in hisdiscussion with Clark on March 12, Clarktold Cummings that he knew that the latter was the mostactive Union supporter on the night shift and that anotheremployee played the same role on the day crew, and hefurtherknew that Cummings assisted in running theUnion meeting on March 11. It is also undenied and Ifind that on the same date, Clark informed Hill that theformer knew Hill had attended the March II meeting. Bythisconduct, I conclude that Respondent created theimpression that the Union activities of its employees hadbeen placed under surveillance and that, in consequence,Respondent intruded upon the rights of its employeesprotected under Section8(a)(I).Hill also testified that, after he informed Clark in theirMarch 12 discussion that he would support the Union ifhis fellow employees chose to do so, Clark remarked thathe "was going to give me a raise, but he wasn't sure. Hehad to wait and see." Cummings testimonially relatedthat, when he told Clark that he and the other men were"trying to get a little Union goir.g," and after Clark hadaccused Cummings and Lewis of being the chief Unioninstigatorsinthewarehouse,ClarkretortedthatCummings "was going to get a raise, but since the Unioncame up and I was for it, I wasn't going to get anything,and nobody wasn't going to get nothing until after all ofthis is over with. And he wasn't going to waste his timeonAugust Lewis."Moreover,Holly averred that, onMarch 12, Clark promised to increase the former's hourlywage from $1.65 to $1.75 if Holly spied upon his fellowemployees' Union activities for Respondent.While Clarkenteredageneraldenialthathe had threatened towithhold economic benefits, such as wage increases,during the interrogations which he conducted on March12,or that he had promised escalated wage rates toemployees if they participated in acts of espionage forRespondent, I do not credit his denialsClark admittedly was concerned by the incursionswhich the Union was making among his employees and heinterrogated each of them in order to assess the Union'sstrengthonMarch 12.With respect to Holly, thisemployee's testimony stands undenied that Clark askedhim whether he had any information concerning theUnion meeting of March 11. Moreover, Respondent's ownexhibit shows that Holly did, indeed, receive a raise of 10cents per hour in his paycheck on March 14 in spite of thefact that, by his own admission, Clark had been instructedby counsel, either on the evening of March 12 or themorning of March 13, that "from now on there would beno raises until we know what's going on." RegardingCummings, whom Clark suspected of being the mainUnion supporter on his shift, the record shows that, trueto Clark's prediction, Cummings was not awarded a meritincrease on March 14 although Clark provided no reasonforthishappenstanceNor did FontanilleFinally,Fontanelle and Clark admittedly made it a practice toconsultwith each other concerning wage policies andFontanille was contacted on two occasions by Clark onMarch 12 from whom he received information andinstructions about the Union's organizational efforts Inview of the fact that Fontanille concededly told Hill andother employees that wage benefits would be withheldbecause of the advent of the Union, I find Hill's testimonyboth reasonable and persuasive that he was told by Clarkon the same day that Respondent might deny a wageincrease to him because of the UnionIn sum, I credit the testimony of Hill, Cummings, andHolly and find that, on March 12, in separate interviewswith them, Clark threatened to deprive Hill of a wageincreasebecause the latter had espoused the Union'scause,andClark fulfilled his threat with respect toCummings by withholding a pay raise because he believedthat Cummings was the most active Union supporter onhis shiftBy these threats, I conclude that Respondentviolated Section 8(a)(1) of the Act. I also find that, onMarch 12, Clark promised Holly an hourly wage increaseof 10 cents in the hope that he would spy on the Unionactivities of his fellow workers. I therefore conclude thatRespondent thereby violated Section 8(a)(1)Inhispleadings, theGeneralCounsel asserts thatRespondentviolatedSection8(a)(1)by threateningemployees with the loss of Christmas bonuses and profitsharing funds due to their Union inclinations. The onlytestimony relating to this allegation came from the mouthof employee Holly He related that, after Clark inquiredabout his attendance at and knowledge of the Unionmeeting, Clark proceeded to enumerate the fringe benefitswhich Respondent afforded to the warehouse complement.So far as this record stands, there is nothing in Clark'stestimony, either express or implied, which evinces anythreat to deprive the employees of those benefits in theevent that they joined or supported the Union. Nor hastheGeneralCounsel come forth with any probativeevidence supportive of this allegation. I shall thereforedismiss the complaint insofar as it alleges that Respondentviolated the Act in this regard.""During his examination,Hallwas questioned about Respondent'spolicy ofpermitting employees to purchase liquor at wholesale prices Halltestifiedthat,each Friday morning, employees who desiredto buy liquorwould so inform the cashier who would then prepare a purchase orderbilled in the name of an established,wholesale customer The reason forthis procedure was that Respondent, as a wholesale liquor merchant, couldnot lawfully vend its merchandise to employees at the wholesale figureHall claimedthat Clarkwas aware of Respondent'spolicy in thisregard,and that this benefit was curtailed whentheUnioncommenced itsorganizational campaign at the warehouse In his testimony,Clarkaverredwithout contradiction that the saleof alcoholicbeverages at wholesale toother than retailerswas strictlyprohibitedby State law Clarkremembered GLAZER WHOLESALE DRUG COMPANY309WarehouseForemanFontanille,who immediatelysupervises the 21 employees engaged at Respondent'swarehouse, normally reports for work at 11 a m., some 5hours after Manager Clark assumes his duties Fontanilletestifiedand I find that he first learned of the Union'sattempt to enlist the collective support of Respondent'semployees early on the morning of March 12 when hereceived a telephone call from Clark who related that aUnion meeting had been convened on the previous nightClark inquired whether Fontanille was aware of theUnion's efforts at the installation. Fontanille expressedignoranceClark then put Fontanille on notice that "they[the employees] are trying to start a Union." Later thatday, Fontanille met with Clark and received additionalinformationconcerningtheUnion'sdriveThisintelligencepromptedFontanilletosummon eachemployee under his command for a personal interview onMarch 12 because, in Fontanille's words, he "wanted toknow if they disliked me." Although Fontanille claimedthathewas in no rush to canvass his employees'sentiments, he confessed that he felt impelled to soundthem out immediately after he heard that they hadattended the Union meeting because, according to hisnarrative, "frankly, I wouldn't want to get tied down with[a union] myself."The content of Fontanille's interviews was related byemployees Holly, Hall, Hill, Cummings and Young duringtheir visits to the stand. Holly recounted that, about 2p.m on March 12, Fontanille beckoned him to the officewhere Fontanille began the discussion by asking, "I havealways treated you right, haven't I, Holly9" Holly repliedthat this was so, and Fontanille continued, "I've neverpushed you, have I, Holly9" Holly again agreed withFontanille'sobservation.Fontanillebrokeofftheconversationwith the comment that "I get nervous attimes.but when I was in the Army I had a lot ofcolored friends (all of the employees who attended theMarch 11 meeting were Negroes). That's all I wanted toknow, Holly, you can go "Hall recited that, as he was on his way to the frontoffice onMarch 12, Fontanille instructed him to proceedto a small office in the warehouse. Behind closed doors,his supervisor confided that he knew that a number of hisemployees had attended the Union gathering the nightbefore, and expressed the view that Hall would prospermorewithoutUnion representationbecauseof theexcessive levy of Union dues Fontanille thereupon askedwhether Hall had signed a Union authorization card. Halladmitted that he had, at which point Fontanille inquiredwhether Hall had attended the Union meeting of March11.Hall confessed that he had been in attendance. Thisevoked Fontanille's response that "at least you are honestabout it, the rest of these guys that we know went to thethat, on some undefined date while an employee was in the process ofplacing an order for himself,Clark became aware of this practice for thefirsttime and summarily eliminated itAt the hearing, the GeneralCounsel urged that the purchase of liquor at wholesale prices fromRespondent was an economic benefit of which the employees were deprivedonce Respondent learned of their Union proclivities,and that Respondentviolated Section 8(aXi) by curbing this practiceWhen the undersignedTrialExaminer inquired whether, assuming Respondent'smotivation Inwithdrawing the benefit was bottomed on Statutory discrimination, Ishould fashion a remedial order directing Respondent to perpetuate anundeniably unlawful policy, the General Counsel deferred response for hisbrief.Those advocative papers are silent on the issue In view of theviolations of Section 8(axl) which I have otherwise found in this Decision,Ideem it unnecessary to erect a mound over what is essentially anant-hole I therefore make no findings and draw no conclusions regardingthis issuemeeting, that we know signed a card, lied and said thatthey didn't.we know exactly who went to themeeting, exactly who signed a card, exactly who wasgoing to sign cards " Fontanille pressed Hall as towhether his decision to join the Union was due to hisdissatisfactionwithFontanille'sandRespondent'streatment of Hall. The latter replied that his sole purposein seeking a collective bargaining agent was to achievebetterwages. Fontanille advised Hall that, during theprevious week, he and Clark had devoted countless hoursto determine the amount of wage hikes to afford allemployees, and a judgment was made to raise the rates ofvarious men from 5 cents an hour to as much as 20 cents.Fontanille noted, however, that because "now that youguys want to put a Union in," only three employees wouldbe granted a pay raise, and he proceeded to name theputative recipientsHall asked whether he was in line foran increase. Fontanille replied that he was uncertain ofwhat Clark's decision with respect to Hall would be, butadded that "he doubted whether or not I [Hall] was goingtogetaraise "Finally,Fontanille toldHall thatRespondent "was going to cut the guys loose, that theyfigured they could do without." When asked to expandupon his understanding of Fontanille's statement, Hallreplied, "there's only one way you can take that; in otherwords, the fellows, like I say the fellows, what he meantwas the fellows at the Company they figured they coulddo without, or the fellows they couldn't use, they weregoing to let them go."ContinuingthetestimonialrecitationregardingFontanille's preelection activities, employee Hill averredthat, onMarch 12, he entered into a conversation withFontanille in the latter's office.According toHill,Fontanillecomplained that he and Clark had been"breaking their necks" for the past 2 weeks in an attemptto obtain extra wages for the men and, despite theseefforts, "we [the employees] had pulled the Union overhim." Fontanille commented that "he didn't know whathe was going to do" about the raises in light of thecurrentUnion activities of his employees. Fontanilleinquired whether Hill had signed a Union authorizationcard or had attended the Union meeting on March 11.Hill answered both queries in the negative. This responsedrew an expression of incredulity from FontanilleIn linewith Fontanille's admitted curiosity about hisemployees' efforts in support of the Union, Cummingstestified that he was summoned to the former's officeabout 11 a m. on March 12 where Fontanille stated,"Mike [Cummings], I know you're not going to lie to me.Iknow you was at the meeting last night, and I know youare on a night crew, and are for the Union, and there'sone on the day crew that's pushing it up" Cummingsacknowledged that he had attended the meeting.Fontanille remarked, "I just want to ask you a simplequestion. Are you for the Union?" Cummings replied, "ifthe rest of the guys are for it, yes." Not satisfied with thisexplanation, Fontanille repeated his question and proddedCummings about the reasons for his Union adherence,expressing the belief that Cummings and his cohorts mightbeatoddswithFontanilleasa supervisorWhenCummings assured his superior that it was money, notpersonalities,which prompted the employees to supporttheUnion's election drive, Fontanille retorted that, "itdidn'tmake any sense for us to have a Union because hewas talking to the men, he was trying to get all of us araise. . . .now he wasn't gonna do anything for us becauseof this Union." Fontanille reiterated that all employeeshad been programmed for a wage increase, and he showed 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDCummings a slip of paper setting forth the amount of theplannedraiseforthewitness.However,Fontanilleapprised Cummings that "he [Fontanille] wasn't going togive me nothing," that "he wasn't going to give me a raisebecause of this Unionbecause I was for it "Fontanille concluded the colloquy by again remindingCummings that Respondent was aware that he was anactive participant in the Union campaign because severalemployees had reported to him that Cummings was"pushing up the Union stuff" and "was passing outcards."Matthew Young testified that he was called intoFontanille's office late in the afternoon of March 12where he was reminded by his supervisor at the outset oftheir conversation that the witness had been in jail andthatRespondent had used its good offices to obtain hisrelease.Fontanille asked whether Young was displeasedwith his treatment by the supervisor Young replied thathe harbored no complaints against Fontanille Fontanillethereupon inquired whether Young had attended a Unionmeeting andwhether he had received a letter from thatlabor organization inviting him to do so. Young confessedthat he had not. Fontanille rejoined, "Oh, Matthew, don'tlie to me." The conversation then ended.As a witness, Fontanelle readily admitted that he hadinterrogatedeachandeveryoneofhisemployeesconcerning their attendance at the Union meeting onMarch l 1 when he interviewed them on the following day.On direct examinationbyRespondent'scounsel,Fontanelle denied that he had threatened any employeewithdischargeonMarch 12 for belonging to orsupporting theUnion,denied that he offered anyemployee a salary increase if they agreed to inform him ofwhat transpired at Union meetings, and denied that hethreatened any employee with loss of company loans,Christmas bonuses, or profit sharing, if they selected theUnion as their bargaining representative.When asked byhiscounselwhetherhe told the men during hisconversations with them that they would not receive anywage increases due to their Union activities, Fontanellereplied that "I told them everything was slow.Wecouldn't approach them with any raises or anything afterwe were notified about the Union," and he added that hetold them that "while we were negotiating we could nothave any salaryincreases "On cross examination, Fontanille repeated that hementioned to the employees on March 12 that "therewould be no salary increases while [Respondent] wasnegotiating " He went on to relate that "When we werenotified, I was told not to approach any employees oranything. Some of them come asked for their raise and Itold them there wasn't a thing I could do about it." Hecontinued that "We were notified, I believe, that weweren't supposed to show any enticement to get theemployees on our side of the voting." Upon being askedwhen he was first notified of this policy, Fontanille replied"itwas someday after March 12th, a few days after,"and finally conceded that, in light of this chronology, hecould not have received any instructions concerning themention of wage increases when he interviewed theemployees on March 12.Ido not credit Fontanille's testimony in this or anyother regard for, not only did he impress me as lacking intestimonial candor, but also because his sworn words ringwith the sound of implausibility. For example, while onthestand,heembarked upon a summarization ofRespondent's policy regarding the grant of wage increases.According to Fontanille, he and Clark made it a practiceof communing semi-annually to decide which employeesmerited raises and in what amounts. Clark normallyaccepted Fontanille's evaluation of the employees and thelatterwould consequently notify them of their award.Under usual circumstances, the latest evaluation wouldhave occurred in January but, because of a combination ofcircumstances involving Clark's absence from the city, thesupervisors did not convene until February 20 at whichtime wage awards were determined for certain workers.Fontanille testified that, when increases are decided upon,he personally summons the affected employees to hisoffice to inform them of theraises.Fontanelle stated thathe was positive he followed this procedure and summonedthe meritorious employees to his office on February 20 toannounce the wage awards, and he was equally certainthat the pay raises appeared in the checks which the menreceived on March 7. In light of this testimony, I find itimplausible and indeed incongruous that Fontanille wouldhave felt called upon on March 12 to advise his employeesthat they would not receive wage increases on or after thelatter date if, in fact, that increment had been granted tothem 5 days earlier. Moreover, the implausible nature ofhistestimony is heightened by the uncontrovertedtestimony in this record, as buttressed by the words ofClark, that certain non-Union as well as Union employeesreceived pay increases which were reflected in checkswhich they received on March 14.Ifind that, on March 12, Fontanelle interviewed eachand every available employee and asked them whetherthey had attended the Union meeting on March 11. Ifurther find that, on this date, he told Hall that he wasaware of the names of all employees who had appeared atthemeeting and who had signed Union authorizationcards, and Fontanille inquired whether Hall had gone tothe Union convocation and had executed an authorizationcard. I also find that, during their conversation, Fontanillethreatened that the Respondent would grant only a limitednumber of pay increases because the men "want to put aUnion in," and warned that Hall might not be one of therecipients because of his Union adherence. Additionally, Ifind that Fontanelle uttered the threat that the companywould rid itself of certain employees and, when viewed inthe context of Fontanille's general dialogue with Hall, IfindthatHallwas reasonably led to believe thatFontanille had in mind the Union supporters.Based upon Hill's credited testimony, I find that, in hisconversationwithFontanille onMarch 12, the latterinterrogated Hill as to whether he had attended the Unionmeeting on the preceding day and whether he had signed aUnion card. I also find that Fontanille threatened towithhold pay increases due to the fact that the employees"had pulled the Union over him." I credit the testimonyof Cummings and find that, during his colloquy withFontanille on the aforementioned date, Fontanille reportedthat he knew that Cummings was the foremost Unionadvocate on the night crew and that he was aware of theidentity of the Union's champion on the day shift, andFontanille inquired whether Cummings favored the Union.Ifind that,when Cummings expressed sympathy forcollectiverepresentation,Fontanellewarned Cummingsthat he would not receive a merit increase because "I[Cummings] was for" the Union. Finally, I credit thetestimonyofYoung and find that, on March 12,Fontanille asked whether he had been to the Unionmeeting and whether he had received a letter from thatorganizationinvitinghim to that gathering.ByFontanille's conduct, as chronicled above, I conclude thatRespondent violated Section 8(a)(1) of the Act. GLAZER WHOLESALE DRUG COMPANY311There remains for decision a final allegation in thecomplaint aimed at Fontanille. It is undisputed and I findthat, for approximately 6 to 8 months prior to the Union'scampaign, Respondent made available work uniforms forthosemen who desired them through contract with anindustrial laundry. This arrangement was initially devisedin conversations betweenClarkand Fontanille,and sevenof the employees, including Hall, Hill and Cummings,decided to participate in the program. Clark believed thatitwould be advisable to "make the boys part of it" bybearing $1 of the weekly $3.40 charge Accordingly, eachemployee who subscribed to the laundry plan suffered adeduction of $1 from his paycheck each Friday when hevisited the cashier's table.Hill testified that the employees were required to wearuniforms but that the majority of the employees declinedtodo so Around the end of March, Fontanilleapproached him to report that the $1 charge would nolonger be assessed against the employees who had chosenthe service,stating that"he was going to stop letting uspay the dollar a week for uniforms, because they didn'thave enough getting them, and he said they were going topay themselves." Hall related that, after either the firstUnionmeeting onMarch 11, or the second held onMarch 16, Respondent stopped deducting the $1 tarifffromhispaycheckwithouthispriornotificationCummings recounted that Respondent's cashier ceasedmaking the deduction about 2 weeks after thecommencement of the Union campaign.In his testimony,Fontanille insisted that the decision toeliminate the laundry charge was reached jointly withClark on February 20 when they arrived at a consensuswith regard to the grant of wage raises and, like the payincreases,the elimination of the laundry impost tookeffect onMarch 7, before either Clark or he had becomeaware of the Union's presence I do not credit Fontanille'stestimonial assertion on this issue, mainly because it lacksfirm support from the utterances of Clark and smacks ofcontrivance.Clark initially claimed that he had had adiscussionwithFontanilleinFebruaryabout theelimination of the laundry charge and that their decisionto assume the cost was reflected in the men's paychecks ofMarch 7 Clark explained that their reason for pursuingthis course of action was occasioned by the circumstancethat "It got to be so much a burden on the cashier, that Isaid, [Fontanille], let's just cut it out.We'll just take up- eat the whole ball of wax at the same time maybe allthe fellows will be in uniforms and everything will be forthe better," a chant which Fontanille also refrained bystating that it was "too much book work for the cashier "However, when pressed on cross-examination as to theprecise date on which the tariff was eliminated, Clarkallowed as how it might have been on March 14.Iam not convinced that Respondent added theemolumentof $1 to the paychecks of 7 of his 21employees because of any enlarged administrative dutiesimposed upon the cashier, nor am I persuaded that thisbeneficence occurred prior to Respondent's knowledgethat the Union was beating at the warehouse doors. Thecashier'sburden had existed for some 6 to 8 monthswithout any evident complaintClark himself concededthat the assumption of the cost of laundry charges mayhavebeenundertakenonMarch 14, after he andFontanillehad learned of the Union'sdriveIamtherefore persuaded and find that Respondent decided toand did advance an economic benefit to its employees bytaking over the entire cost of the laundry service after itbecame aware of their adherence to the Union, notbecause of business considerations, but in order to causetheir defection from its ranks. By so doing, I concludethat it violated Section 8(a)(1) of the Act.D. The Alleged Improprieties of Sam Clark on June17 and June 18It is undisputed and I find that, a few weeks after theelection,Respondent's employees learned that the Unionhad filed Objections with the Board to overturn the resultsof the balloting and obtain another vote Employee Halltestifiedwithout contradiction and I find that he andseveral fellow employees visited the Union's offices onapproximately three occasions in an abortive attempt toinduce Union President Lanier to withdraw his Objectionsand permit the election results to stand. However,Cummings and another employee managed to reachLanier and the latter informed the men that he intendedto press the Union's Objections because "he didn't wantno bad name in there saying that he quit on us, to make itlook like he quit it." Lanier added that "he's going tofight it to the finish, whatever way it goes whether he winsor loses" and that "he wasn't going to drop it even if you[the employees] wanted it dropped "Following this rebuff, I find that Hall was approachedby employee Michael Pickett on June 17 and a discussionensued regarding the Union's persistence in its search foranother electionPickett suggested that they draft apetitionforsignatureby all employees in the unitsignifying that they did not desire that the Union press theObjections which it had filed. Hall, who had been one ofthemost active supporters of that labor organization,readily agreed to this course of action and he proceeded todraw up such a petition which was typed by a secretary inManager Clark's office. The secretary cautioned the twomen not to bring her activities to the attention of Clark,and I find that Clark was unaware that the services of hissecretary had been utilized Thereupon, Hall and Pickettobtained the signatures of all warehousemen who hadvoted in the election, as well as the newly hiredemployeesWhen they met again on the morning of June18,Pickett advisedHall that it might be desirable tonotarize the document, and Pickett suggested that theyvisit the offices of his attorney to have this ministerial actperformedHowever, prior to leaving the warehouse, andaccording to Hall's testimony, the two men journeyed toClark's office where they informed Clark of their intendedlegalmission.Clark explained to Hall and Pickett that"he could have nothing to do with this, wouldn't havenothing to say about it, because of the position he was in,you know, he could not talk to us, he couldn't do nothingfor us. But he did say if he could, he would pay for us tohave it notarized, and he would send us to a lawyer if hecould but he couldn't do nothing for us. In other words,what we had to do, we had to do it on our own." It isHall's further testimony that their conversation with Clarkoccurred on company time and, as they were about toleave for the attorney's office at about 10 a.m., Clark"told us we could take time off and we could go and haveit[thepetition] notarized " In consequence of Clark'sinstructions, and without clocking out, Hall and Pickettdrove to the lawyer's office where the petition was swornto.They then proceeded to deliver copies of the documentto the General Counsel and the UnionWhen theyreturned to the warehouse at approximately 1 or 2 p.mon June 18,theypresentedacopy to Clark. It isundisputedand I find that these employees werecompensated by Respondent for the time spent while they 312 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsentedthemselvesfrom company premises duringworking hours It is also undisputed and I find that eachemployee who became a signatory to the petition did sovoluntarily,without any encouragement or assistance byRespondent's officials or agentsClark's version of the events surrounding the drafting,signing and notarization of the petition goes as follows. AtI 1 a m. on June17 while he washolding a meeting in hisofficewith some wholesale liquor dealers, Hall andPickettappeared at his door and beckoned to him.Outside, they confided that they had an importantmessageforClarkand, despite his protestations that hewas busy, he granted them an audience.Thereupon, theemployees unfolded' the petition to himClark's firstreaction was to inform the men that"Idon't want to haveno part of anything like this. I cannot.Iam bound not tohave any part of it."Hall and Pickett inquired whether itwas permissible to take this action in ridding themselvesof the Union, to which Clark replied that he could notoffer them any "advice whatsoever about it." At this time,the petition did not bear any of the employees' signatures.Clark denied that he was aware that his secretary hadtyped the document for Hall and Pickett until he was soapprised by the men,as a result of which he thereafterverbally reprimanded the lady, and I so find. He alsodenied that he knew that Hall and Pickett had obtainedthe signatures on company time and,forwant of anyevidenceto the contrary, I further so find.Clark also testified that,on the morning of June 18, hereceived another visit from Hall and Pickett at which timethey showed him the petition which bore the signatures ofhis employees.The emissaries told Clark of their intentionto proceed to Pickett's attorney and have the petitionnotarized, to which Clark responded that "I did not wantany part of it whatsoever." Clark acknowledged that theemployees informed him that they were about to leave thewarehouse during working time to have the documentlegallywitnessed.However,he claimed that he wasignorant of the fact that they had failed to-clock outbefore they left, or clock in when they returned. Clarkconceded,however, that,according toRespondent'spersonnel policies, employees"are supposed to" clock outwhen they leave the premises on private business, but heclaimed that he did not personally investigate whether thisprocedure was followed on that occasion because "I haveenough to do besides that " Clark then added that "Inever tell them [the employees] please to check out."Ido not credit Clark's testimony that he was unawarethat Hall and Pickett departed the warehouse on June 18to formalize a petition to remove the Union from thescene or that he did not know that they were paid for thetime so spent,becausehistestimonyand that ofWarehouseManager Fontanille,his lieutenant, do nothang together.Fontanille testified that he left for avacation in Las Vegas on June 15 and did not return untilaftertheepisoderegarding the petition had beenconcluded.During his absence,an individual namedRaymond Helmesteader performed Fontanille's duties andassumed his responsibilities,actingunder the directsupervisionof Clark.In his testimony,Fontanille recitedthat it was normal operating procedure, whenever anemployee desired time off, for the worker to seekpermissionfromFontanillebefore leaving his job.Fontanille would thereupon clear the absencewith Clarkand the former would later monitor the absentee'stimecard to determine whether he had properly checkedout and in and to certify the proper amount of wages duetheemployee as a result of his absence.Fontanille,candidly admitted that,while he was on vacation duringthe salient period, employees were requiredtonotify,Fontanille'ssubstitute,Helmesteader,ofan intended;absence and that the latter would in turn appriseClark of,-thatabsence.Moreover,Fontanille confessed that his,,substitute was fully cognizant of this procedure.In light ofFontanille's testimonial averments in this regard,as wellasClark'sacknowledgement that when his underling wasaway from the warehouse Helmesteader"was sort in,-,-charge, but he had no right to do anything without my- rknowledge," I deem it inconceivable that Clark couldhave been ignorant of the fact that Hall and Pickett hadleft thepremises during working hours on June 18 inpursuit of their goal to notarize a petition which had as itsobject the removal of the Union as a burr underRespondent's saddle, and I am convinced and find thatthese men were knowingly paid by Clark for their leave ofabsence while they embarked upon this venture.Inhiscomplaint,asamended at the hearing, theGeneralCounsel urged that Clark, by the foregoingconduct, encouraged and assisted his employees in thesolicitation,circularizationand formalizationofananti-Union petition with the calculated aim of causing hiswork force to abandon the Union and of forestalling thefurtherprocessingof the Union's Objections to theelection, all in violationof Section 8(a)(1) of the Act As Ihave heretofore found, Clark had no knowledge of, andplayed no part in, the initial formulation and distributionof the petition. I have found, however, that he permittedHall and Pickett to absent themselves from the warehouseduringwork time in order to have the denunciatorydocument notarized, and that he compensated them fortheproductive time thus lost. This condescension, ifviewed inisolation,might normally be considered aharmless error on Respondent's part which would notdemand an affirmative finding of illegality or require acompanion remedial order But, when considered againstthe backdrop of the series of unfair labor practices inwhichClarkand Fontanille otherwise engaged,Iam notconvinced that this activity should be disregarded.Accordingly, I conclude that, by allowing these employeesto leave Respondent's installation during working hours tonotarize the petition, and by compensating them for thetime spent on this junket,Respondent encouraged andassisted them in the formalization of the petition whichwasaimed at stunting the Union's organizationalendeavors,and that Respondent violated Section 8(a)(1)by so doing."Despite the commission of the foregoing unfair laborpractices,Respondent urges that a new election should notbe directed because, during the period between the filingof the election petition on March 12 and the holding ofthe vote on May 14, Respondent did nothing to impedethe electors' choice.Additionally,Respondent contendsthat, as a result of the defection of all eligible voters fromtheUnion'sranks, as evidenced by the document which.they signed on June 17, a second balloting would beunwarranted.While it is true, as I have found, that-Respondent stayed its hand in committing labor practicesprohibited by the Act between the critical dates, andalthough it appears that all of the potential voters mayhave fallen out of sympathy with the Union by theiractions on June 17, I am unable to determine,based uponthis record, whether or not Respondent's earlier unlawfulconduct had any pervasive influence upon their defection."SeeCumberland Shoe Company,160 NLRB 1256 GLAZER WHOLESALE DRUG COMPANY'Inmy opinion, the only sure test of the employees'allegiance can best be measured by another secret ballot.In this connection, it may be that the Regional Directorfor the Region in which these cases arose might bepersuaded that, after the appropriate posting period, theconduct of a second election would be administrativelyinadvisable.I therefore find no merit in Respondent's contentionIhave heretofore found and concluded that Respondentindulged in a series of acts and conduct designed tointerfere with, restrain, and coerce its employees in theirexercise of rights guaranteed under Section 7 of theStatute and, by so doing, thereby created an atmospherewhichmade it impossible for its employees to expresstheir free choice in the election which was held on May14.Ishall therefore recommend that, in addition toordering Respondent to refrain from engaging in any likeor related unfair labor practices found herein, the electionbe nullified and that another election be conducted at suchtime as the Regional Director for Region 15 deems itappropriateIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDY'Having found,that Respondent violated Section 8(a)(1)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. I have also found thatRespondent, by the commission of unfair labor practicesproscribed by the Act, thereby engaged in objectionableconduct which interfered with the election held on May14 I shall therefore recommend that said election be setaside and another be conducted at such time as may beappropriateUpon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this proceeding,Imake the following:CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act..3By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in and is engaging inunfair labor practices within the purview of Section 8(a)(1)of the Act.4.By the aforesaid unfair labor practices, Respondenthas interfered with and illegally affected the results of theBoard election held on May 14, 1969.5.The aforesaid conduct constitutes conduct affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.RECOMMENDED ORDER313Upon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section ,10(c) of the National Labor RelationsAct, as amended, I recommend that Respondent, GlazerWholesale Drug Company of New Orleans, Inc , NewOrleans,Louisiana, its officers, agents, successors andassigns, shall.1.Cease and desist from.(a)Coercively interrogating its employees concerningtheirUnion sympathies and their attendance at Unionmeetings,aswellastheattendance of their fellowemployees at such gatherings, and coercively questioningemployees as to whether they had executed authorizationcards on behalf of the Union and whether they and theircohorts favored representation by that labor organization(b)Creating the impression that it had, undersurveillance theUnion activities of its employees byinforming them that it was aware of their attendance atUnion meetings, that it knew that certain employees werethe prime supporters of that labor organization on theirrespective work shifts; and, that it had been apprised ofthenames of employees who had signed Unionauthorization cards(c)Questioning employees as to whether they hadreceived invitations to attend Union meetings(d)Threatening employees that it would withholdperiodic merit wage increases because they supported andassisted the Union'(e) Threatening employees that personal loans would nolonger be available to them if they selected the Union astheir collective-bargaining representative.(f)Threatening employees that Union adherents wouldbe discharged in the event the Union obtained exclusiverepresentative status at its warehouse(g)Promising economic benefits to employees forinforming upon the Union activities of their fellowemployees.(h)Compensating employees for laundry services inorder to induce them to reject the' Union as theircollective-bargaining agent.(i)Encouragingandassistingemployees in theformalization of a petition designed to impede the Union'srepresentational efforts, by compensating them for timelost from work while accomplishing this deed.(,l)Inany like or related manner interfering with,restraining, or coercing its employees in the exercise oftheirrighttoself-organization,toformlabororganizations, to join or assist the Union, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities2Take the following affirmative action which I find isnecessary to effectuate the policies of the Act.(a)Post at its warehouse in New Orleans, Louisiana,copiesof the attached notice marked "Appendix "Copies of said notice, to be furnished by the RegionalDirector for Region 15, shall, after being duly signed by arepresentative of Respondent, be posted and maintainedI 'in the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, and 314DECISIONSOF NATIONALLABOR RELATIONS BOARDby it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced or covered by any other material(b)Notify the Regional Director for Region 15, inwriting,what steps Respondent has taken to complytherewith."ITISFURTHERRECOMMENDED that the electionconducted in the appropriate unit of Respondent'semployees onMay 14, 1969, be set aside, and thatanother election be directed at an appropriate timeIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found hereinall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading "Posted by Order of theNationalLabor Relations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT interrogate our employees concerningtheir activities on behalf of Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,LocalP591, or any other labor organization, in amanner constituting interference, restraint, or coercionwithin the meaning of Section 8(a)(1) of the NationalLabor Relations Act, as amended.WE WILL NOT ask our employees questions abouttheir attendance at Union meetings, or the attendanceof their fellow workers at thesemeetings.WE WILL NOTquestionour employees about whetherthey signed Union authorization cards or whether theother men in our warehouse signed these cards.WE WILL NOT make our employees believe that weare spying on their Union activities by telling them thatwe know who went to Union meetings, that we knowwho the main supporters of the Union are, or that weknow which employees signed Union cards.WE WILL NOT ask our employees if they receivedletters from the Union inviting them to come to UnionmeetingsWE WILL NOT threaten or warnour warehousementhat they will not receive merit wage increases if theyjoinor help the Unioninwinningan election at ourwarehouseWE WILL NOT threaten or warn our men that we willnot give them any personal loans if they join or vote fortheUnion in a National Labor Relations BoardelectionWE WILL NOT threaten or warn our employees thatany of them will be fired if they join, help, or vote forthe UnionWE WILL NOT promise any employee a pay raise forinforming us about his fellow employees' Union feelingsor their attendance at Union meetings.WE WILL NOT pay any man for the cleaning of hisuniform in order to get him to quit the Union or voteagainst it.WE WILL NOT pay any employee when he leaves thewarehouse on company time to go to a lawyer, or anyother person, to have a petition notarized to shuck theUnion or any other labor union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.DatedByGLAZER WHOLESALEDRUG COMPANY OF NEWORLEANS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliancewith its provisions, may be directed to the Board's Office,T6024 FederalBuilding(Loyola), 701 Loyola Avenue,New Orleans, Louisiana 70113, Telephone 504-527-6361